Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 04/25/2022.
Claims 1-14 are under examination.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 04/25/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20200334668 A1		SYSTEM AND METHOD FOR CONTROLLING DIGITAL ASSETS
US 20200052903 A1		DYNAMICALLY MANAGING EXCHANGES OF DATA USING A DISTRIBUTED LEDGER AND HOMOMORPHIC COMMITMENTS
US 20190325532 A1		Professional Social Networking Services, Methods And Systems
US 20190303931 A1		METHOD OF, SYSTEM FOR, DATA PROCESSING DEVICE, AND INTEGRATED CIRCUIT DEVICE FOR IMPLEMENTING A DISTRIBUTED, LEDGER-BASED PROCESSING AND RECORDING OF AN ELECTRONIC FINANCIAL TRANSACTION
US 20190197554 A1		SERVER AND METHOD FOR HOSTING A LEDGER
US 20190044917 A1		SYSTEM FOR SECURE VERIFICATION OF IDENTITY DATA
US 20170132630 A1		BLOCK CHAIN ALIAS FOR PERSON-TO-PERSON PAYMENTS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431